Exhibit 12.1 Civeo Corporation Computation of Ratio of Earnings to Fixed Charges Six Months Ended June 30, Year ended December 31, 2016(a) 2015(b) 2014(c) (In thousands) Earnings: Income (loss) before income taxes ) ) ) Fixed charges Amortization of capitalized interest Capitalized interest — ) Noncontrolling interests in subsidiaries that have not incurred fixed charges ) Earnings available for fixed charges ) ) ) Fixed Charges: Interest expense to affiliates — — Interest expense to third parties Capitalized interest — Amortization of debt issue costs Interest component of rent (d) Total Fixed Charges Ratio of Earnings to Fixed Charges (e) — — — 9.5x 10.8x 8.7x Deficiency of earnings available to cover fixed charges — — — (a) In the six months ended June 30, 2016, we recorded an $8.4 million pre-tax loss from impairments of our long-lived assets. (b) In 2015, we recorded a $43.2 million pre-tax loss from goodwill impairments and a $79.7 million pre-tax loss from impairments of our long-lived assets, including intangible assets. (c) In 2014, we recorded a $202.7 million pre-tax loss from goodwill impairments and an $87.8 million pre-tax loss from impairments of our long-lived assets, including intangible assets. (d) One-third of rent expense is the portion deemed representative of the interest factor. (e) Our earnings were insufficient to cover fixed charges by $43.4 million for the six months ended June 30, 2016, $165.5 million for the year ended December 31, 2015 and $159.1 million for the year ended December 31, 2014. For purposes of determining the ratio of earnings to fixed charges, earnings are defined as pretax income or loss, plus fixed charges (excluding capitalized interest), plus amortization of capitalized interest, less noncontrolling interests in subsidiaries that have not incurred fixed charges. Fixed charges consist of interest expensed, capitalized interest, amortization of debt issue costs and an estimate of the interest within rental expense.
